NO. 07-12-0046-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL C

                                  MAY 8, 2012

                        ______________________________


                       PEDRO JIMINEZGONZALEZ, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 396[TH] DISTRICT COURT OF TARRANT COUNTY;

                NO. 1210889D; HONORABLE GEORGE GALLAGHER, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
Following a plea of not guilty, Appellant, Pedro JiminezGonzalez, was convicted of tampering with a governmental record and sentenced to ten years confinement.  On February 23, 2012, Appellant's retained counsel was permitted to withdraw for good cause from representing Appellant in this appeal.  Appellant was notified by this Court of the ruling and advised that he would be proceeding pro se.  
Pending before this Court is Appellant's pro se Motion to Dismiss Appeal in which he moves this Court to withdraw his notice of appeal and dismiss this appeal.  As required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed by Appellant.  No decision of this Court having been delivered, the motion is granted and the appeal is dismissed.  No motion for rehearing will be entertained and our mandate will issue forthwith.
							Patrick A. Pirtle
							      Justice

Do not publish.